In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated September 22, 2004, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the defendant’s motion for summary judgment, the plaintiff submitted evidence sufficient to raise a triable issue of fact as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see Agyeman v Osei-Owusu, 15 AD3d 599 [2005]). Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.